238 Ga. 186 (1977)
232 S.E.2d 61
HARMS
v.
ADAMS et al.
31714.
Supreme Court of Georgia.
Argued November 23, 1976.
Decided January 6, 1977.
John K. Harms, pro se.
*188 George E. Glaze, for appellees.
HILL, Justice.
This is an appeal from the grant of a motion for summary judgment. Appellant John K. Harms, a citizen of Union City acting pro se, brought suit against the Mayor of Union City, the members of the city council and the members of the planning commission, seeking to have certain actions of the Union City planning commission declared void because meetings held by the planning commission on November 10 and November 15, 1975, allegedly failed to comply with the public meetings requirement of the Sunshine Law, Code Ann. § 40-3301. He also sought to have the subsequent action of the city *187 council amending the zoning ordinance set aside. The trial court granted the defendants' motion for summary judgment and plaintiff appeals.
Code Ann. § 40-3301 provides that "All meetings of any ... commission ... of any ... municipal corporation ... at which official actions are to be taken are hereby declared to be public meetings and shall be open to the public at all times." The plaintiff urges that a municipal planning commission takes "official action" within the meaning of Code Ann. § 40-3301 (a) and therefore is subject to the Sunshine Law. He relies on Town of Palm Beach v. Gradison, 296 SE2d 473 (Fla. 1974), in which the Florida Supreme Court interpreted Florida's Sunshine Law as covering a citizens' planning commission.
Assuming without deciding that our Sunshine Law is applicable to a municipal planning commission meeting, we find that the trial court did not err in granting summary judgment to the defendants. Defendants' affidavits show that the planning commission meetings were open to the public. The evidence shows that, because of other activities being conducted in the council meeting room at city hall, the meetings were held in the mayor's office, a small and crowded room. However, plaintiff's evidence does not show that the meetings were closed to the public (i.e., that any person was excluded from or denied admission to the meetings).
While plaintiff argues that the planning commission meetings were not open to the public, basically he is contending that the public was prevented from attending because there was no notice of the meetings. Our Sunshine Law deals with the openness of public meetings, not with notice of such meetings. There being no issue as to the material fact, it was not error to grant summary judgment.
Judgment affirmed. All the Justices concur, except Ingram, J., who concurs in the judgment only.